We do not concur in the result reached in the majority opinion. We *Page 403 
are unable to determine from the record that the defendant owed any duty or obligation of any kind to the plaintiff. The defendant was not, in our opinion, the agent of the plaintiff in transmitting this money to Hopkins. At the inception of this transaction, Hopkins demanded currency before he would deliver the cattle to the plaintiff. There then arose a dispute between Hopkins and the plaintiff over the sale of these cattle, and Hopkins left the plaintiff and the cattle at Kadoka, and stated that the deal was off. Thereafter the plaintiff got possession of the cattle, just how does not appear, but in order to get these cattle it was necessary that the plaintiff pay Hopkins in advance. This he did by having sent to the first National Bank the $9,000 through the Chicago banks. The defendant bank in this transaction was not acting as agent for plaintiff in any way, but was simply acting as agent for Hopkins in receiving this money. Payment to the bank was in effect payment to Hopkins, and the bank had no obligation to any one except Hopkins.